—Order, Supreme Court, New York *447County (Diane Lebedeff, J.) entered June 30, 1992, which denied defendant’s motion to vacate a default judgment against him, unanimously affirmed, without costs.
We agree with the IAS Court that defendant has not shown any meritorious defenses warranting relief from the default judgment under CPLR 5015 (a) (1). We also agree with the IAS Court that defendant did not submit proof indicative of an irregularity in the affidavit of service of the summons and complaint sufficient to rebut the presumptive validity of the affidavit (compare, Grunberg v George Assocs., 104 AD2d 745, 747, with Frankel v Schilling, 149 AD2d 657).
We have considered defendant’s remaining arguments and find them to be without merit. Concur—Murphy, P. J., Carro, Ross and Asch, JJ.